 Case 17-00259-ref     Doc 37   Filed 12/13/18 Entered 12/13/18 14:39:07           Desc Main
                                Document      Page 1 of 1



                  UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re: RICHARD GILBERT DIETRICH,                  :         Case No. 17-13378REF
           Debtor                                 :         Chapter 7


LEHIGH VALLEY HOSPITAL,                           :        Adv. No. 17-259
                                                  '
              Plaintiff
                     vs.
RICHARD GILBERT DIETRICH,
              Defendant




                                     ORDER
              AND NOW, this     13   day   of December,     2018, for the reasons stated in
the accompanying Memorandum Opinion entered in this adversary proceeding                of
even date herewith, IT IS HEREBY ORDERED that JUDGMENT ON THE

COMPLAINT IS ENTERED IN FAVOR OF PLAINTIFF AND AGAINST
DEFENDANT.

              IT IS FURTHER ORDERED that I HEREBY FIND AND
CONCLUDE that the debt owed by Defendant to Plaintiff in the amount of
$95,674.36 is NONDISCHARGEABLE under                  11   U.S.C. §523(a)(2)(A) and

§523(a)(6).



                                           BY THE COURT



                                           RICHARD E. FEHLING
                                           United States Bankruptcy Judge

                                             26
